190 S.W.3d 516 (2006)
Jason BOOKER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86514.
Missouri Court of Appeals, Eastern District, Division One.
April 25, 2006.
S. Kristina Starke, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN.

ORDER
PER CURIAM.
Jason Booker ("movant") appeals the judgment of the motion court denying his amended motion for post conviction relief pursuant to Missouri Supreme Court Rule 24.035 without an evidentiary hearing. Movant claims the court erred in accepting his guilty plea because there was no adequate factual basis to support the three charges against him. Movant also claims the motion court erred in denying his amended motion because his plea counsel was ineffective for advising him to plead guilty to the charges against him.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *517 would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).